This action has been brought by the administrator on the estate of his deceased son to recover damages from the defendant. The complaint is in two counts, the first alleging a cause of action based on negligence, the second, a cause based on nuisance. To the second count only, a demurrer has been addressed. *Page 82 
The admitted facts, compressed to bring out the point raised by demurrer, are these: On April 21, 1941, the defendant maintained on its land in the Town of Trumbull a reservoir which it had ceased to use for the purpose of supplying its customers with water. The reservoir covered a large acreage of ground and the water, which was impounded through the medium of a dam, was of various depths. Due to the defendant's failure not only to provide a fence, barrier, or other protection to prevent persons lawfully on the premises from slipping or falling into the water, but also to erect warning signs of the depth of the water, a nuisance was being maintained, which was the sole cause of the death by drowning of the plaintiff's decedent, a young boy of six years who had been invited or permitted to enter on the defendant's land.
The vital defect in the cause of action is the absence of an allegation that the plaintiff's decedent had an ownership of an interest in the land upon which the reservoir was located,Webel vs. Yale University, 125 Conn. 515, for the nuisance alleged is a private nuisance. Without such an allegation, the second count cannot stand.
   The demurrer is sustained on the third ground.